DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 11, 2022 is acknowledged.  The traversal is on the ground(s) that “the features recited in independent claims 1 and 4 have the same function/effect and overlap in scope” and “the search and examination of the entire application could be made without a serious burden”.  This is not found persuasive because the inventions have a similar function and effect; but more importantly have materially different designs and modes of operation to satisfy (1) of the restriction requirement between related products.  Also, independent claims 1 and 4 do not overlap in scope1.  Finally, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and .
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampo et alia (US Patent Number 5,681,990), hereinafter “Hampo”.
	Hampo discloses a valve device comprising: a valve body; a valve shaft (22) configured to rotate the valve body (12); a coil spring (100) being electrically conductive and configured to be twisted with rotation of the valve body and the valve shaft (see col. 5, lines 15-24); a first conductive member (24) being electrically conductive and facing an inner circumferential surface or an outer circumferential surface of the coil spring in a radial direction of the coil spring (ref. no. 24 faces both the inner and outer radial surfaces as it is larger than the spring); and a first detector (shown in Fig. 1 and discussed in col. 4, lines 7-19, which also applied to the .

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention (see MPEP 806.05).